Citation Nr: 1114578	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  05-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for elective right femoral shaft shortening.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for histiocytic lymphoma, to include non-Hodgkin's lymphoma.

4.  Entitlement to special monthly compensation (SMC) for loss of use of right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and WS


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from determinations promulgated in September 2004 and December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in February 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  Further, the Veteran submitted additional evidence at his hearing accompanied by a waiver of having this evidence initially considered by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2010).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's dental claim.  Accordingly, this issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board observes that the Veteran has indicated he is seeking to reopen his previously denied claim of service connection for a disability of the left lower extremity, to include at the February 2010 hearing.  However, it does not appear from the records assembled for the Board's review that such a claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  He also indicated that he had various disabilities, including his back, that were secondary to the altered gait caused by his left lower extremity.  In addition, the Board notes that an April 1978 rating decision reflects that a claim of entitlement to service connection for residuals of fracture of zygomatic process would be considered when line of duty determination was made.  No subsequent adjudication of this claim appears in the records assembled for the Board's review.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  Service connection was previously denied for elective right femoral shaft shortening by a June 1974 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  

3.  Service connection was previously denied for histiocytic lymphoma by a January 1978 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  

4.  Although the evidence received since the prior denials of service connection for elective right femoral shaft shortening and histiocytic lymphoma were not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate either claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating either claim.

5.  The Veteran is not service-connected for a right hand disability or any other disability.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received to reopen the claim of entitlement to service connection for elective right femoral shaft shortening, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2010).

2.  New and material evidence not having been received to reopen the claim of entitlement to service connection for histiocytic lymphoma, to include non-Hodgkin's lymphoma, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2010).

3.  The criteria for SMC for loss of use of the right had have not been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2010); 38 C.F.R. § 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that the Veteran's SMC claim must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board also notes that, for the reasons addressed in the REMAND portion of the decision below, further development is required for the Veteran's dental claim in order to comply with the duties to notify and assist under the VCAA.

Regarding the other appellate claims, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  

In this case, the Board must acknowledge that no pre-adjudication notice appears to have been sent to the Veteran regarding his new and material evidence claims.  However, he was sent VCAA-compliant notification on these claims via a December 2004 letter, followed by readjudication of these claims via the September 2005 Statement of the Case (SOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  With respect to the requirements of Kent, supra, the Board notes that the December 2004 letter noted the prior denials and bases therefor, that new and material evidence was necessary to reopen these previously denied claims, and explained the requirements for new and material evidence by language consistent with the relevant regulatory provisions.  As such, the Board finds the Veteran has received adequate notification pursuant to Kent.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notification provided to the Veteran in this case did not include the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, for the reasons stated below, the Board concludes that these claims must be denied.  As such, no disability rating and/or effective date is to be assigned or even considered for these claims.  Consequently, the Board concludes that the Veteran has not been prejudiced by this lack of notification regarding the Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied regarding the new and material evidence claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the February 2010 Board hearing.  The Board acknowledges that the Veteran identified various clinicians at the February 2010 hearing whose records are not on file.  However, the duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence."); Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  In this case, the Veteran indicated that these records primarily concerned conditions other than his right leg and histiocytic lymphoma.  To the extent he indicated current treatment for these disabilities, the Board notes that the record already contains competent medical evidence showing that he currently has such disabilities.  He has not indicated that there are any outstanding medical records which relate these disabilities to service, or which otherwise address the bases of the prior denials.  As such, the Board finds that he has not identified the existence of any relevant evidence that has not been obtained or requested.

With respect to the aforementioned February 2010 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claims.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claims; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The AVLJ did ask questions to clarify the Veteran's contentions in the instant case, and to determine whether there were any relevant records not on file.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board also acknowledges that no VA medical examination has been accorded to the Veteran in the instant case.  However, under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

New and Material

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Historically, service connection was previously denied for elective right femoral shaft shortening by a June 1974 rating decision.  Thereafter, service connection was denied for histiocytic lymphoma by a January 1978 rating decision.  The Veteran was informed of both decisions, including his right to appeal, and did not appeal.  Consequently, these decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence on file at the time of the prior denials includes statements from the Veteran, as well as his service treatment records.  In addition, the evidence on file at the time of the June 1974 rating decision included an April 1974 VA medical examination, while the January 1978 rating decision included post-service medical records which cover a period through 1977.

The Board observes that the Veteran's service treatment records reflect he underwent elective shortening of the right femoral shaft in June 1973 due to leg length discrepancy with the left leg (the left being shorter than the right).  In addition, the service treatment records reflect that the Veteran had a pre-existing disability of the left lower extremity noted at the time of his entry into active service.  For example, a March 1972 orthopedic summary, completed prior to the enlistment examination later that same month, noted that he was treated in November 1969 for a severely compound comminuted fracture of the middle and distal third of the left tibia and a comminuted compound fracture of the left femur with severe soft tissue injury.  He also had fractures of his pelvis.  Thereafter, in April 1970, he obtained a stress fracture through the old fracture.  Findings were made as to the residuals of the right femoral shortening at the April 1974 VA medical examination.

The Board notes that neither the Veteran's service treatment records nor the April 1974 VA medical examination contain any entries indicative of histiocytic lymphoma, to include non-Hodgkin's lymphoma.  In fact, on evaluation of the lymphatic and hemic systems for the April 1974 VA examination, it was noted that the lymphatics were not enlarged or tender.  The evidence also reflects he was diagnosed with and treated for hystiocytic lymphoma in 1977, approximately 4 years after his separation from active duty.

The evidence received since the last prior denials include additional statements from the Veteran, his testimony at the February 2010 hearing, and post-service medical evidence which covers a period through 2010.  The Board notes that this evidence is "new" to the extent it was not on file at the time of the prior denials.  However, for the reasons detailed below the Board finds that this evidence is cumulative and redundant of the evidence previously of record, and does not raise a reasonable possibility of substantiating either claim.

Regarding the right femoral shortening, the Veteran contends that it is secondary to his disability of the left lower extremity.  Although he acknowledges his left lower extremity pre-existed active service, he contends that it was aggravated therein.  He also contends that he has other disabilities secondary to the altered gait caused by his disabilities of the lower extremities, including of the back.

The Board notes, however, that it was known at the time of the prior denial that the right femoral shortening was due to disability of the left lower extremity, and that he had residuals of this shortening.  In other words, this evidence is cumulative and redundant of the evidence previously of record as it does not provide any facts that were not known at the time of the prior denial.  The Board further notes that to the extent the Veteran has contended he has various disabilities due to his altered gait, he is referring to conditions other than the disability which is the focus of this appeal.  Such evidence does not relate to an unestablished fact necessary to substantiate this claim.

With respect to the histiocytic lymphoma claim, the Board notes that any evidence of a current disability is cumulative and redundant as there was competent medical evidence of such disability at the time of the prior denial.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).

The Board notes that the Veteran has contended his histiocytic lymphoma is due to in-service herbicide exposure.  Although histiocytic lymphoma is not specifically listed as a condition presumptively associated with herbicide exposure under the relevant regulatory provisions of 38 C.F.R. § 3.309(e), non-Hodgkin's lymphoma is such a condition.  Moreover, no such contentions were advanced at the time of the prior denial.  Nevertheless, the Board finds that this evidence does not raise a reasonable possibility of substantiating this claim as the record does not support a finding of in-service herbicide exposure.

The record does not reflect the Veteran had active service in the Republic of Vietnam, which would warrant a finding of presumptive herbicide exposure pursuant to 38 U.S.C.A. § 1116.  Further, the record does not indicate the Veteran had service in Korea that would constitute presumptive exposure pursuant to the recently enacted regulatory provision of 38 C.F.R. § 3.307 (a)(6)(iv) that is effective from February 24, 2011.  See 76 Fed. Reg. 4245 (2011).  In fact, his DD Form 214 indicates he had no foreign and/or sea duty during his active service.  Moreover, the Veteran himself acknowledges that he did not have any such service.  Rather, he contends that it occurred when he was assigned a special duty to collect and destroy damaged canisters.  However, nothing in the record supports the Veteran's contentions of such duty/exposure during his active service.

Nothing in the additional evidence received since the last prior denial otherwise links the etiology of the Veteran's histiocytic lymphoma to his active service.   The Veteran submitted a February 2010 letter from a private physician, characterizing it as a nexus opinion.  However, on review of that opinion, it does not relate his "history of histiocytic lymphoma, non-Hodgkin's lymphoma" to his service, nor does it address the Veteran's contention of a relation to herbicide exposure.  Rather, it notes his medical history only, which had already been established at the time of the prior denial.  Therefore, it is not new and material evidence. 

In view of the foregoing, the Board finds that while the evidence received since the prior denials of service connection for elective right femoral shaft shortening and histiocytic lymphoma were not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate either claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating either claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  As new and material evidence has not been received to support the Veteran's request to reopen, the Board does not have jurisdiction to consider these claims or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board further finds that even if it were to find that new and material evidence had been received, the appeal would ultimately be denied as the record does not support a finding that service connection is warranted for either the right femoral shortening or the histiocytic lymphoma.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  As detailed above, the Veteran essentially contends that his right femoral shortening was secondary to his disability of the left lower extremity.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  However, in this case the Veteran has no service-connected disabilities, to include the left lower extremity.  In fact, service connection has been explicitly denied for a disability of the left lower extremity.  Regarding the histiocytic lymphoma, the Board reiterates that the record does not indicate he had in-service herbicide exposure, nor is there any evidence which otherwise links the etiology of this disability to active service.

SMC

Special monthly compensation (SMC) is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 and 3.352.

SMC under 38 U.S.C.A. § 1114(k) is payable under certain circumstances, including if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one hand.

The term "loss of use" of a hand is defined by 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand, could be accomplished equally well by an amputation stump with prosthesis.

In this case, however, the Veteran is not service-connected for any disability, to include the right hand.  As such, he has no legal entitlement to SMC even if he does have loss of use of the right hand.  Consequently, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for elective right femoral shaft shortening, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for histiocytic lymphoma, to include non-Hodgkin's lymphoma, the benefit sought on appeal is denied.  

Entitlement to SMC for loss of use of right hand is denied.


REMAND

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and for periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. 
§ 3.381(a).  As such, service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma.  The Board notes that in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The Court has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b)

The Veteran essentially contends that he sustained dental trauma at the same time he sustained a right zygomatic fracture.  His service treatment records confirm he sustained a right zygomatic and orbital floor fracture in August 1972 as a result of a fight.  Although his complaints subsequent to this injury have primarily concerned his vision, the service treatment records note that his chief complaint at that time was of a depressed right cheek.  As such, it does appear he had in-service dental trauma, particularly as such trauma appears to be the type subject to lay observation pursuant to Jandreau, supra.

The Board notes, however, that, as detailed above, a line of duty determination has not been received and/or made regarding the zygomatic and orbital fracture.  Such a determination is necessary to determine whether service connection is warranted for any residuals of these injuries.  See 38 C.F.R. § 3.301.  Therefore, a remand is required to determine whether a line of duty determination was made during the Veteran's military service.  If no such determination was made during service, one should be made in the first instance below.  

The Board notes that the Veteran testified at his hearing that he was hospitalized at the Naval Hospital in Orlando, Florida, for his zygomatic and orbital fracture.  As it is not clear if all of the records from this hospitalization are on file, the Board finds that a remand is necessary to request any such records, as well as any records detailing recent treatment for a dental condition.

The Board also notes that, even if the zygomatic and orbital fracture was incurred in the line of duty, it is not clear from the competent medical evidence of record what dental condition, if any, is a residual of this injury.  As such, if this injury is determined to have been in the line of duty, the Veteran should be accorded a VA medical examination to determine whether there is any dental condition as a residual of such injury.

If an examination is found to be necessary in this case, a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. 
§ 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further notes that, pursuant to the VA's duty to notify, the Veteran should have been notified of the difference between a grant of service connection for a dental injury or trauma versus a grant of service connection for dental outpatient treatment.  However, a review of the record reflects the RO only adjudicated the Veteran's dental claim for compensation purposes; nothing in the record reflects a determination was ever made as to whether service connection is warranted for a dental condition for treatment purposes.  Consequently, a remand is also required to correct these deficiencies.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED to the agency of original jurisdiction for the following action:

1.  The AOJ should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R.
§  3.159(b), that includes an explanation as to the information or evidence needed to substantiate a dental claim, to include an explanation as to the difference between a grant of service connection for a dental injury or trauma versus a grant of service connection for dental outpatient treatment.

2.  The AOJ should obtain the names and addresses of all medical care providers who have recently treated the Veteran for a dental condition.  Additionally, the AOJ should follow-up on the Veteran's 1972 hospitalization for his zygomatic and orbital fracture at the Naval Hospital in Orlando, Florida.

After securing any necessary release, the AOJ should obtain those records not on file.  Efforts to obtain these records must be documented for the record.

3.  The AOJ should make an attempt to secure through official channels any line of duty determination that was made regarding the Veteran's zygomatic and orbital fracture.

If no in-service line of duty determination is found regarding the Veteran's zygomatic and orbital fracture, such a determination should be made by the AOJ in the first instance.

4.  If it is determined that the Veteran's zygomatic and orbital fracture was incurred in the line of duty, he should be afforded an examination to determine the current nature and etiology of any purported dental condition.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current dental condition found to be present was incurred or otherwise the result of the in-service zygomatic and orbital fracture.  The examiner must take notice that the Board finds the Veteran's statements regarding jaw pain at the time of the injury to be credible.

The examiner is reminded that the term, "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines a response cannot be made without resorting to speculation.

5.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination report (if conducted) to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AOJ must readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The AOJ's decision should reflect consideration of whether the Veteran is entitled to both compensation and/or treatment for a dental condition.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  By this remand, the Board intimates no opinion as to any final outcome warranted.



______________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


